Affirmed and Plurality Opinion and Two Concurring Opinions filed January
30, 2020.




                                            In The

                         Fourteenth Court of Appeals

                                    NO. 14-18-00568-CR

                      EX PARTE DAVID WILLIAMS, Appellant

                        On Appeal from the 412th District Court
                                Brazoria County, Texas
                           Trial Court Cause No. 89988-WR


                        CONCURRING OPINION
          I concur in the court’s judgment and in the plurality’s conclusion that Ex
parte Baltimore, a binding precedent from the Court of Criminal Appeals,
mandates affirmance of the trial court’s ruling.1 The plurality pronounces that Ex
parte Baltimore was “wrongly decided.”2 Because that determination goes beyond
this court’s purview,3 I respectfully decline to join the plurality opinion.4


1
    See 616 S.W.2d 205, 206–07 (Tex. Crim. App. [Panel Op.] 1981).
2
    Ante at 3.
3
    See Ex parte Roldan, 418 S.W.3d 143, 146 n.2 (Tex. App.—Houston [14th Dist.] 2013, no pet.)
         Under principles of vertical stare decisis, in criminal cases, Texas
intermediate courts of appeals must follow on-point decisions from the Court of
Criminal Appeals even if individual members of the intermediate court disagree
with the precedent.5 Rather than adjudge and pronounce high-court precedent
“wrongly decided,” a better option for those members is to use separate judicial
writings to make the case for jurisprudential change.                    Through concurring
opinions, justices can identify deficiencies in precedent, explain why another
approach might better serve the interests in play, and respectfully urge the high
court to revisit the issue and perhaps abrogate the precedent.6 This approach keeps
the focus on effecting positive change, promotes collegiality within the judiciary,
and holds greater promise for furthering the development of the state’s
jurisprudence.



                                              /s/       Kem Thompson Frost
                                                        Chief Justice

Panel consists of Chief Justice Frost and Justices Bourliot and Poissant. (Bourliot,
J., plurality) (Poissant, J., concurring).
Publish — TEX. R. APP. P. 47.2(b).

(stating that “[i]t is clearly beyond our purview to decide that the Court of Criminal Appeals
‘wrongly decided’ a case”); accord Garcia v. State, 246 S.W.3d 121, 142 (Tex. App.—San
Antonio 2007, pet. ref’d).
4
    See Ex parte Roldan, 418 S.W.3d at 146 n.2; Garcia, 246 S.W.3d at 142.
5
    See State of Texas ex rel. Vance v. Clawson, 465 S.W.2d 164, 168 (Tex. Crim. App. 1971).
6
  See, e.g., Williams v. State, 960 S.W.2d 758, 760–62 (Tex. App.—Houston [1st Dist.] 1997,
pet. dism’d) (Taft, J., concurring) (author of majority opinion also filed a concurring opinion in
which he pointed out deficiencies in a high-court precedent and respectfully urged the Court of
Criminal Appeals to reconsider its decision); Shaffer v. State, 769 S.W.2d 945, 947–49 (Tex.
App.—Tyler 1988) (Colley, J., concurring) (pointing out deficiencies in a high court precedent
and respectfully urging the Court of Criminal to abrogate the prior precedent), rev’d, 769 S.W.2d
943 (Tex. Crim. App. 1989).

                                                    2